UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31, Date of reporting period:October 31, 2011 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: RAMIUS FUNDS RAMIUS DYNAMIC REPLICATION FUND ANNUAL REPORT October 31, 2011 Ramius Dynamic Replication Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance and Summary 9 Schedule of Investments 10 Statement of Assets and Liabilities 13 Statement of Operations 14 Statements of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 27 Supplemental Information 28 Fund Expenses 32 Dear Fellow Shareholder: We are pleased to provide our second annual letter for the Ramius Dynamic Replication Fund (the “Fund”) including an overview of the market environment and commentary on Fund performance.We appreciate your continued support. Overview of Market Environment: November 1, 2010 – October 31, 2011 The strongest trends of 2010 materialized in the last few months of the year as the combination of improved economic activity and supportive policy initiatives provided a favorable environment for risk assets. The second round of Quantitative Easing (“QE2”) dominated the market’s attention early in fourth quarter of 2010, characterized by risk assets moving higher and correlations across risk assets and bond markets increasing as well. Interestingly, this phenomenon rewarded bears (long bonds/short the dollar) and bulls (long risky assets) alike, though by the end of the quarter the improving trend in the U.S. economy began to drive differentiation across assets (risky versus lower risk) and impact portfolios in equally different ways. The first quarter of 2011 was significant in many ways. Equity, credit and commodity asset classes continued their move higher while portfolio positioning was tested at times by volatility and regional, sector, and market-cap rotations. By the end of the quarter, equity markets were higher by 3% with developed markets outperforming developing markets, global commodity markets were higher by 5% and high yield credit up nearly 4%. The stand out loser was the U.S. dollar falling 4% against its trade weighted currency partners as the Federal Reserve remained one of the few central banks targeting ultra loose monetary policy objectives. While most risk assets were higher over the quarter and volatility pushed lower there were times when consensus positioning was tested, including: − Significant sector rotation in European equities in January with defensive areas of the market like Consumer Staples and Northern Europe selling off in favor of the perceived riskier European peripheral markets. − Significant under performance of emerging markets versus developed markets especially early on in the quarter as policy makers in developing countries moved more aggressively to try and choke off rising inflation. − Rising unrest in the Middle East introducing a risk premium into the price of crude. − The Japanese earthquake/tsunami/nuclear disaster tested managers running elevated levels of risk and forced more crude risk management action resulting in losses being crystallized in carry currencies, structured credit, and commodities by a number of active managers. 1 What was equally relevant however was the lack of reaction across various markets to a number of other developments and upcoming events. This is likely to set the stage for the next chapter of the 2011 investment playbook. These include: − The rolling over of various U.S. economic indicators as the government’s contribution to GDP recedes, commodity prices (especially oil) rise, and the housing market remains moribund. − The ongoing deterioration of the U.S. Government Fiscal position and the failure of the current political structure to provide a lasting multi-term solution. − The increase in inflationary pressure was probably the most documented – leading commodity prices to rise and currencies to appreciate in developing markets to stem inflationary pressure. The follow-through to fixed income, credit and potentially equities was non existent. − The planned completion of QE2 and its impact on fixed income markets as well as the potential reversal of correlated themes across commodities, currencies and equity markets that took hold from August 2010. Against this backdrop, large companies continued to improve in terms of the quality of their earnings and robustness of their balance sheet. Corporate activity increased significantly over the first quarter and we believe that these are likely the early stages of a super cycle. Cash on balance sheets has been referred to as the biggest driver of this activity. In addition to this, a new powerful driver of corporate activity is the maturity of the earnings cycle. Companies are facing increased cost pressures and are faced with a finite number of options to further expand profitability, especially in more mature industries. These include strategic intra sector consolidation allowing for fixed cost synergies to be taken out of combined businesses, improved pricing power through scale in the procurement process and lastly a greater ability to pass on higher prices to the end client as industry capacity is maintained or rather constrained. Where these avenues are exhausted due to anti-competitive regulation, companies will likely need to look to improving the trajectory of revenue growth and as a result, faster growing markets including product types and geographical footprints are likely to be sought out. The second quarter of 2011 proved a test on two fronts, namely the case for economic activity as U.S. data showed few signs of improving after a slow start to the year and secondly, asset price stability as European government debt issues remained unresolved and more likely than ever to impact larger European countries and the inter connected banking system. On the positive side, the 2nd quarter highlighted that some select anti-inflationary battles were being won in faster growing economies, especially China, as a combination of appreciating currencies, higher interest rates, lower commodity prices and tighter lending standards made their impact felt. 2 In a quarter that witnessed elevated risk from the European sovereign debt issues and mass liquidation in the commodity markets, investors could be forgiven for missing the deteriorating trend in economic activity well under way in the US. This was especially the case given the convenient reasons that softer economic data was more transitory in nature, including Japanese earthquake induced supply disruptions and higher gasoline prices. Asset price stability, or rather instability, re-emerged as an important force in the 2nd quarter at the same time excess liquidity from QE2 began to run its course. This was especially visible through foreign reserve growth of faster growing economies facing new domestic priorities such as fighting inflation. Asset price stability often tells a story of market positioning as well as the market attempting to price uncertainty. The 2nd quarter witnessed explosions of both as commodity markets experienced their own flash crash in May as bullish positioning and changes in financing rates initiated a concerted risk reduction process that left commodity indices down 10% intra month in May ending the month down 5% followed by another 5% loss in June. Market positioning and the supply of new assets for a given market in a relatively short space of time drove instability in another asset – structured credit – over the quarter. A combination of bullish positioning by investors after a strong first quarter and new supply via an auction process of the 2008 Maiden Lane portfolio held by the Federal Reserve both contributed to a narrow marketplace being tested for liquidity and coming up somewhat short. As it relates to the theme of pricing in the unknown the US debt ceiling debate began to unfold in the 2nd quarter. Further to this point, Europe was again the darling for the most doomsayers with debt issues pertaining to Greece, European banks and larger European countries like Spain and Italy the driving force. The knock on effect is no longer limited to European markets however as areas such as US High Yield witnessed two of their worst weeks in history with respect to mutual fund outflows (followed by the largest inflow in a single week in July). The third quarter was challenging on many fronts as it was characterized by a worsening global growth trajectory, a downgrading of U.S. debt catalyzed by debt-ceiling brinkmanship, and the unresolved European debt crisis. The impact on asset markets has been a significant pick up in volatility as a result of both a downward adjustment in the health of economic activity that supports the present value of assets as well as increase in the risk premiums associated with holding various (risky) assets. By the end of the third quarter, a number of regional, capitalization specific and sector equity indices moved back into bear market territory while credit markets incurred their most significant loss since 2008. Liquidity deteriorated across the board and market makers and other liquidity providers reduced the capital they commit to a number of asset markets. Increased asset price volatility and lower levels of liquidity have been amplified by seemingly permanent changes in investment behavior since 2008 where deep financial scars remain sensitive to any type of loss and risk takers are committed primarily to risk management and 3 risk taking. This has resulted in very one sided selling and buying pressure - normally in that order that has kept correlations at 20-year highs. Looking forward, we believe the extreme asset price volatility has meant some investors have overlooked the fact that U.S. growth, which had deteriorated since March of this year, has begun to stabilize and slow growth appears the more likely outcome rather than a near term contraction. The position in Europe is less clear where the negative feedback loop surrounding the sovereign debt issues together with the implementation of broad based austerity plans will introduce ongoing headwinds to future growth. That being said, we believe low growth may be as dangerous as contraction as a growth rate of 1-2% with endless ‘growth scares’ that threaten a contraction around every corner introduces tremendous asset price volatility and correlation spikes, as experienced in the second quarter of 2010 and again in 2011. The result of this market dynamic is often a high level of portfolio activity that has the potential to be destructive. In other developing markets, policy makers have previously embarked on policies aimed at steering fast growing and potentially inflationary conditions to quieter waters. These policies have been both monetary (higher interest rates) and fiscal (in the introduction of taxes on capital inflows and an acceptance that domestic currencies need to appreciate). Many of these policies now face possible reversal as they struggle to insulate themselves from the lack of growth emulating from these two large economic blocks. Unfortunately, the size of many of these economies and the depth of the respective capital markets of these countries has made ‘decoupling’ a policy wish as opposed to a practical reality. If asset price stability were dictated solely by changes in expectations to economic activity we could expect many assets will continue to trade in a very volatile fashion within a broad range. This is driven by the tendency of market participants to price in overly extreme scenarios that don’t ultimately materialize. However, aside from changes in economic activity, we expect asset price volatility will still be influenced by the theme of indebtedness. Debt is unfortunately (for those indebted) an immoveable object which at its simplest level needs to be serviced (interest paid) and the principal eventually repaid in full. For debt to become more flexible would require a restructuring and/or default, both of which have a wide variety of ramifications. Going forward on a more positive note, Europe potentially offers a greater chance of delivering positive policy action as the situation has grown more severe each day and policy makers appear increasingly committed to finding the right policy initiatives. Our top down asset allocation framework, summarized below, involves the ongoing evaluation of return drivers, representing foundations that support asset classes, hedge fund strategies and various styles. Forming a view on these support pillars is, in our opinion, the first important stage before one solidifies an outlook on any given hedge fund strategy. 4 An assessment of these drivers across asset classes assists us in concluding whether an appropriate approach to an asset class should be directional, hedged or trading-oriented. The drivers we evaluate include the following: − Volatility of an asset class − Cheapness/richness in valuation metrics of the asset class − Opportunities for relative valuation and dispersion − Changes in risk capital supporting an asset class − How leverage impacts an asset class (i.e. is the asset class held by levered investors and an assessment of whether leverage is growing or reducing) − Liquidity of an underlying asset class in both depth and breadth − Supply considerations impacting specific asset classes and related hedge fund strategies 5 Discussion of Fund Performance From November 1, 2010 through October 31, 2011, Class A shares depreciated by -2.51% and -7.90% on a net asset value basis and including the maximum sales load of 5.50%, respectively and Class I shares returned -2.29%. Total annual operating expenses for Class A and Class I are 1.80% and 1.55%, respectively. The Fund produced positive performance during the first quarter of 2011 as equity, credit and commodity markets rose on the back of positive economic conditions, good corporate earnings, and an accommodative monetary policy. However, investor resolve was tested in the second and third quarters as a confluence of factors ranging from the end of the Fed’s QE2 initiative, the Greek debt crisis followed by the European sovereign debt crisis, an overall global economic slowdown, soft US economic data and worries of a hard landing in China all contributed to a bout of risk aversion. Volatility, as measured by the VIX Index, increased by 41% ranging from a low of 14 to a high of 48. The Fund’s negative return over this reporting period can be attributed to its long beta related positioning from overall market and sub-sector declines, most notably the Eurostoxx50, financials,industrials and health care equity sectors, as well as long volatility positioning (which hurt the Fund during the first half of the year when volatility was still relatively benign).Positive contributors to performance were long exposures in high yield credit, Russell 1000, the consumer discretionary, consumer staples, materials and technology equity sectors, and merger arbitrage.Given this volatile environment, we continue to believe it is important for the Fund to be actively managed and well diversified within equities, credit, commodities and volatility-based strategies. We believe the Fund is performing consistent with its expectations given the volatile environment. For example, the HFRX Global Hedge Fund Index declined by 5.76% for this reporting period. The Fund exhibits a tracking error of less than 2% to its target Ramius Custom Actively Managed Composite (RCAM Composite). As always, we continue to explore more efficient ways to access long volatility and structural alpha strategies while maintaining minimal tracking error to the RCAM Composite. This material is not authorized for use unless accompanied or preceded by a prospectus. Ramius Alternative Solutions LLC 6 Footnotes and disclosures: An investment in the Fund is subject to risks, and you could lose money on your investment.Additionally, the Fund utilizes investment strategies that are non-traditional and may be highly volatile.Investors should consider purchasing shares of the Fund only as part of an overall diversified portfolio.The Fund attempts to replicate the market beta and beta timing components of the RCAM Index and may not achieve its objective of providing a more efficient risk-adjusted return profile that other broad-based hedge fund indices. The use of derivatives can be highly volatile, illiquid and difficult to manage.Derivatives involve greater risks than the underlying obligations because in addition to general market risks, they are subject to illiquidity risk, counterparty risk, credit risk, pricing risk and leverage risk.The use of derivatives including options, futures and forward contracts, swap agreements and ETFs may reduce returns and/or increase volatility. Short sales are speculative transactions and involve special risks, including that the fund's losses are potentially unlimited. The Fund is non-diversified meaning it may invest a relatively high percentage of its assets in a limited number of positions making it more vulnerable to changes in the market value of a single position. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity and other factors. There are risks associated with small and mid-capitalization issues such as market illiquidity and greater market volatility than larger capitalization issues. VIX Index:VIX is the ticker symbol for the Chicago Board Options Exchange Market Volatility Index, a popular measure of the implied volatility of S&P 500 index options. The VIX Index represents one measure of the market's expectation of stock market volatility over the next 30 day period. Beta: Beta can be defined as the part of the return that can be attributed to various market exposures. Eurostoxx 50: A market capitalization-weighted stockindex of 50 large, blue-chip European companies operating within eurozone nations. Russell 1000: An indexof approximately1,000 of the largest companies in the U.S. equity markets, the Russell 1000 is a subset of the Russell 3000 Index. The Russell 1000 (maintained by the Russell Investment Group) comprises over 90% of the total market capitalization of all listed U.S. stocks, and is considered a bellwether index for large cap investing. HFRX Global Hedge Fund Index:The HFRX Global Hedge Fund Index is designed to be representative of the overall composition of the hedge fund universe. It is comprised of all eligible hedge fund strategies; including but not limited to convertible arbitrage, distressed securities, equity hedge, equity market neutral, event driven, macro, merger arbitrage, and relative value arbitrage. The strategies are asset weighted based on the distribution of assets in the hedge fund industry. Tracking error:Tracking error is a measure of how closely a portfolio follows the index to which it is benchmarked. The most common measure is the root-mean-square of the difference between the portfolio and index returns 7 Alpha:A measure of performance on a risk-adjusted basis. Alpha takes the volatility (price risk) of a mutual fund and comparesits risk-adjusted performance to a benchmark index. The excess return of the fund relative to the return of the benchmark index is a fund's alpha. Ramius Custom Actively Managed Composite:The RCAM Composite is aliquid, uninvested portfolio of hedge funds encompassing a wide range of alternative asset strategies whose market exposures, or beta, will be measured in respect to a variety of market factors, including equity, credit, interest rates, commodities and currencies. Ramius believes replicating this actively managed, proprietary composite will generate returns that are a better representation of hedge funds but with lower volatility and strategy diversification than the returns generated by passive broad-based hedge fund indices. Index performance is not indicative of Fund performance.It is not possible to invest directly in an index. 8 Ramius Dynamic Replication Fund FUND PERFORMANCE AND SUMMARY at October 31, 2011 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the HFRI Fund Weighted Composite Index.Results include the reinvestment of all dividends and capital gains. The HFRI Fund Weighted Composite Index is an equally weighted performance index, utilized by numerous hedge fund managers as a benchmark for their own hedge funds. All single-manager HFRI Index constituents are included in the Index, which accounts for over 2000 funds listed on the internal HFR Database. The index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Total Returns as of October 31, 2011 Share Class One Year Since Inception* At NAV Class A -2.51% -1.36% Class I -2.29% -1.18% With Maximum Sales Load Class A -7.90% -5.62% Class I -2.29% -1.18% HFRI Fund Weighted Composite Index -0.47% 4.03% * Inception date 7/22/10 (annualized return). Gross and Net Expense Ratios for Class A shares are 1.80% and 1.72%, respectively and for Class I shares are 1.55% and 1.47%, respectively, which are the amounts stated in the current prospectus as of the date of this report. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling 1-877-6RAMIUS or by visiting www.ramiusreplication.com. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. The Fund's Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. The Fund's total returns reflect payment of the maximum sales charge of 5.50%.Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. 9 Ramius Dynamic Replication Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 Number of Shares Value EXCHANGE TRADED PORTFOLIOS – 35.7% ASSET ALLOCATION – 1.6% PowerShares DB G10 Currency Harvest Fund - ETF* $ SPDR Barclays Capital Convertible Securities - ETF DEBT – 12.5% iShares iBoxx $ High Yield Corporate Bond Fund - ETF EQUITY – 20.3% Consumer Discretionary Select Sector SPDR Fund - ETF Financial Select Sector SPDR Fund - ETF iPATH S&P id-Term Futures - ETN*, 1 iShares Russell 1000 Growth Index Fund - ETF Materials Select Sector SPDR Fund - ETF SPDR S&P MidCap rust Technology Select Sector SPDR Fund - ETF Vanguard MSCI Emerging Markets - ETF COMMODITY – 1.3% iShares S&P GSCI Commodity Indexed Trust - ETF* TOTAL EXCHANGE TRADED PORTFOLIOS (Cost $43,240,788) SHORT-TERM INVESTMENTS – 69.6% Fidelity Institutional Money Market Fund, 0.15%1, 2 TOTAL SHORT-TERM INVESTMENTS (Cost $89,292,573) TOTAL INVESTMENTS – 105.3% (Cost $132,533,361) Liabilities in Excess of Other Assets – (5.3)% ) TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (1.6)% EXCHANGE TRADED PORTFOLIOS – (1.6)% EQUITY – (1.6)% ) Consumer Staples Select Sector SPDR Fund - ETF ) TOTAL SECURITIES SOLD SHORT (Proceeds $2,027,941) $ ) 10 Ramius Dynamic Replication Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 ETF – Exchange Traded Fund ETN – Exchange Traded Note * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short and swap contracts.The aggregate value of segregated securities is $2,898,585. 2 The rate is the annualized seven-day yield at period end. SUMMARY OF INVESTMENTS As of October 31, 2011 Security Type/Asset Class Percent of Total Net Assets Exchange Traded Portfolios Equity 20.3% Debt 12.5% Asset Allocation 1.6% Commodity 1.3% Total Exchange Traded Portfolios 35.7% Short-Term Investments 69.6% Total Investments 105.3% Liabilities in Excess of Other Assets (5.3)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 11 Ramius Dynamic Replication Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 Swap Contracts Credit Default Swaps Premium Unrealized Notional Pay/Receive1 Fixed Expiration Paid Appreciation Counterparty Reference Instrument Amount Fixed Rate Rate Date (Received) (Depreciation) Goldman Sachs Markit CDX North American Investment Grade Series 17 Index $ Pay 1.00% 12/20/2016 $ $ ) Goldman Sachs Markit LCDX North American Series 17 Index Receive 12/20/2016 ) Goldman Sachs Markit iTraxx Europe Sub Financials Series 16 Index € Pay 12/20/2016 ) Total Credit Default Swaps $ ) $ 1 If Ramius Dynamic Replication Fund (the Fund) is paying a fixed rate, the counterparty acts as guarantor of the variable instrument.If the Fund is receiving a fixed rate, the Fund acts as guarantor of the variable instrument. Total Return Swaps Pay/Receive Unrealized Notional Total Return on Financing Maturity Appreciation Counterparty Reference index Amount Reference Index Rate2 Date (Depreciation) Barclays BCCFBKLP vs. DJUBS Index $ Receive 1.25% 6/30/2016 $ ) Barclays BXIIQVUE Index Receive 5/31/2016 ) Barclays SPDVIXP Index Receive 10/31/2016 1 Credit Suisse CSLABMN Index Receive 3-Month USD-LIBOR plus 0.55% 9/1/2012 Credit Suisse CSVIOEUS Index Receive 6/29/2012 Credit Suisse FXFTERUS Index Receive 6/29/2012 ) Credit Suisse HSGMN Index Receive 6/30/2012 Societe General SGIXVINC Index Receive 1-Month USD-LIBOR plus 0.26% 7/2/2012 ) UBS UBCIV24 Index Receive 7/1/2016 ) UBS UBEMACS Index Receive 7/1/2016 ) UBS ULTAESEU Index Receive 7/1/2016 ) UBS ULTARASX Index Receive 7/1/2016 ) Total Total Return Swaps $ ) 2 Financing rate is based upon predetermined notional amounts. 12 Ramius Dynamic Replication Fund STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2011 Assets: Investments in securities, at value (cost $132,533,361) $ Cash Cash deposited with broker for securities sold short and swap contracts Receivables: Investment securities sold Premiums paid on open swap contracts Unrealized appreciation on open swap contracts Unrealized appreciation on open future contracts Fund shares sold Dividends and interest Redemption fee 5 Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $2,027,941) Foreign cash due to custodian, at value (proceeds $233,978) Payables: Investment securities purchased Premiums received on open swap contracts Unrealized depreciation on open swap contracts Unrealized depreciation on open future contracts Fund shares redeemed Due to Advisor Distribution Plan - Class A (Note 7) 61 Variation margin Fund accounting fees Administration fees Transfer agent fees Chief Compliance Officer fees Custody fees Trustees fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments, foreign cash, futures, securities sold short and swap contracts ) Net unrealized appreciation on: Investments Foreign cash Futures Securities sold short Swap contracts Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price Maximum sales charge (5.50%* of offering price) Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ See accompanying Notes to Financial Statements. 13 Ramius Dynamic Replication Fund STATEMENT OF OPERATIONS For the Year Ended October 31, 2011 Investment Income: Dividends $ Interest Total investment income Expenses: Advisory fees Distribution fees - Class A (Note 7) Administration fees Offering cost Fund accounting fees Transfer agent fees Registration fees Miscellaneous Legal fees Custody fees Audit fees Shareholder reporting fees Chief compliance officer fees Trustees' fees and expenses Insurance fees Total expenses Advisory fees waived ) Dividends on securities sold short Interest expense Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments, Foreign Currency, Futures, Securities Sold Short and Swap Contracts: Net realized gain (loss) on: Investments ) Foreign currency transactions Futures Securities sold short ) Swap contracts ) Net realized loss ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations Futures Securities sold short Swap contracts Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments, foreign currency, futures, securities sold short and swap contracts Net Decrease in Net Assets from Operations $ ) See accompanying Notes to Financial Statements. 14 Ramius Dynamic Replication Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended October 31, 2011 For the Period July 22, 2010* to October 31, 2010 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments, foreign currency transactions, futures, securities sold short and swap contracts ) Net change in unrealized appreciation/depreciation on investments, foreign currency translations, futures, securities sold short and swap contracts Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders: From net investment income: Class A ) - Class I ) - From net realized gain: Class A ) - Class I ) - Total distributions ) - Capital Transactions: Net proceeds from shares sold: Class A Class I Reinvestment of distributions: Class A - Class I - Cost of shares repurchased: Class A1 ) - Class I2 ) ) Net increase (decrease) in net assets from capital transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period - End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold: Class A Class I Shares reinvested: Class A 28 - Class I - Shares repurchased: Class A ) - Class I ) ) Net increase (decrease) in net assets from capital share transactions ) * Commencement of operations. 1 Net of redemption fee proceeds of $11. 2 Net of redemption fee proceeds of $12,747 and $694, respectively. See accompanying Notes to Financial Statements. 15 Ramius Dynamic Replication Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Year Ended October 31, 2011 For the Period July 22, 2010* to October 31, 2010 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment loss )
